Citation Nr: 1127518	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a July 2009 Travel Board hearing at the Cleveland, Ohio, RO.  A transcript of the hearing is of record and has been reviewed.

The Board notes that the above issue was remanded by the Board in February 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-connected left ear hearing loss has been manifested by no worse than Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)). See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in January 2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2007 letter provided this notice to the Veteran.

The Board observes that the January 2007 letter was sent to the Veteran prior to the January 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the January 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment records, VA examination reports, and private examination reports are associated with the claims folder.

In February 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the Veteran to be afforded a chance to supply additional evidence regarding his hearing loss, including additional audiological examinations and to be afforded an updated VA audiological examination.  The additional records having been obtained and requested examination having been afforded, the issue now returns to the Board for appellate review.

The Veteran was afforded VA examinations in accordance with his claim in October 2007 and June 2010.  38 C.F.R. § 3.326(a) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the VA medical records.  They consider all of the pertinent evidence of record, and provide a complete rationale for evaluations provided, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2010).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2010), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.
When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz, and 70 decibels or more at 2000-Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2010).  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2010).  Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the evidence demonstrates hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  In the present case, the Veteran's service-connected left ear hearing loss is not evaluated as at least 10 percent disabling.  As such, 38 C.F.R. § 3.383 is not applicable.  Given this, the hearing acuity of his right ear must be considered normal for the purposes of evaluating the service-connected disability at issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a designation of Level "I" is assigned for the nonservice-connected right ear.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's service-connected left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85 (2010), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.  During the period of appeal, the Veteran has been afforded various audiological examinations, both private and VA, dating from April 2006 to June 2010.  On a private April 2006 audiological evaluation associated with the Veteran's employment, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
40
LEFT
10
10
45
50
60

The Board notes that no speech recognition score was provided and there is no evidence that a Maryland CNC controlled speech discrimination test was conducted.  The Veteran's average puretone threshold in his left ear was 41.  The Board notes that the puretone thresholds exhibited in this examination are similar to those exhibited in the VA examination results listed below.


On a private audiological evaluation dated August 2008, puretone thresholds, in decibels, as interpreted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
45
LEFT
15
10
50
55
65

The Board notes that no speech recognition score was provided and there is no evidence that a Maryland CNC controlled speech discrimination test was conducted, however the examiner did note that the Veteran had only mild hearing difficulty in the speech recognition frequencies as opposed to severe hearing difficulties in the high frequencies with regard to his left ear.  The Veteran's average puretone threshold in his left ear was 45.  The Board notes that the puretone thresholds exhibited in this examination, while slightly higher, are similar to those exhibited in the VA examination results listed below.

On a VA audiological evaluation in October 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
40
LEFT
15
15
50
50
60

The average puretone threshold decibel loss for the left ear was 44.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level I hearing acuity in the left ear.  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2010). 

On a VA audiological evaluation in June 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
45
LEFT
10
10
45
50
65

The average puretone threshold decibel loss for the left ear was 43.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level II hearing acuity in the left ear.  Such designation, when combined with the assigned level I hearing acuity in the right ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
The Board notes, as stated above, that there is no indication in the April 2006 or the August 2008 private audiological examination reports that the Maryland CNC speech audiometry test was used as required by 38 C.F.R. § 4.85(a) (2010).  As such these examination results do not meet the schedular requirements for use in rating the Veteran's current level of hearing loss.  However, it is noted that each of the examination reports, both VA and private, exhibit similar puretone threshold results with the severity of the Veteran's hearing loss increasing slightly as time progresses, although, there is no indication that the Veteran's hearing impairment has reached a compensable level.  Additionally, the Board notes that the VA examinations provided in October 2007 and June 2010 more than adequately address the Veteran's current level of hearing loss as these examinations meet the necessary requirements under 38 C.F.R. § 4.85(a) (2010).

Applying the findings of the October 2007 and June 2010 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 44 db, with a 92 percent speech discrimination and an average puretone threshold of 43db, with an 88 percent speech discrimination in the October 2007 and June 2010 VA examinations, respectively, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be no more than a Level II impairment.  Such designation, when combined with the assigned level I hearing acuity in the nonservice-connected right ear, equates to a noncompensable evaluation.  See 38 C.F.R. § 4.85(f) (2010).
As such, the more probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's noncompensable disability rating.  Therefore, the claim for entitlement to a compensable initial rating must be denied.

The Board acknowledges the Veteran's statements that his hearing impairment has worsened.  Regarding the Veteran's statements, the Board acknowledges that he is competent to give evidence about his experiences; i.e., he is competent to report that he is having greater trouble hearing.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran is not competent to testify that his hearing has worsened to a compensable level under the Diagnostic Code 6100.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in the record that the Veteran is a medical professional.  Therefore, as a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification, and expertise to present opinions regarding diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board affords greater probative weight to the medical evidence.

The Board notes further that the Veteran has raised an objection as to method by which testing of his auditory acuity was undertaken by VA, due to his placement within a soundproof booth, without the type of background noises to which he is routinely exposed and which further reduce his ability to hear.  See, e.g., notice of disagreement received in September 2008; Appellant's Post-Remand Brief, dated in May 2011.  As noted above, 38 C.F.R. § 4.85 prescribes that testing be accomplished by a state-licensed audiologist and include puretone audiometric and controlled speech discrimination testing and VA has adopted policy as set forth in Disability Examination Worksheets developed by the VA's Veterans Health Administration which direct medical professionals to conduct the required testing in a sound isolated booth that meets the American National Standards Institute (ANSI) (S3.1. 1991) requirements for ambient noise.  Further, in Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court evaluated a substantially similar argument on the merits, and determined that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes.  On reviewing those regulatory provisions governing the duty to provide medical examinations, the Court held that VA's interpretation of them to permit evaluating hearing loss based on audiometric testing in a sound-controlled facility, and as expressly set forth in a handbook articulating the policy of examination practices, was a reasonable interpretation.  In the instant case, the Veteran also has not referenced any source of new scientific or medical evidence that would call into question the use of sound-controlled testing as a measurement device.  While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing in real-life situations when there is background noise, the fact remains, however, that the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  The Veteran's subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected hearing loss disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned noncompensable disability rating under Diagnostic Codes 6100 contemplate his level of symptomatology.  Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech which affects his ability to work.  However, according to the April 2006 private audiological examiner, the Veteran exhibits only mild hearing difficulty in the speech recognition frequencies.  Further, the Veteran's hearing difficulties are adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.85 and 4.86 adequately contemplate any functional loss due to hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for a higher disability rating.


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


